DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US Patent Publication No. 20170077353.
Regarding claim 1. Kim discloses a light-emitting element (Fig. 6D-6E) comprising: 
a first semiconductor layer of an n-type, the first semiconductor layer comprising gallium and nitrogen(n-type GaN layer 102, ¶53,96); 
a second semiconductor layer of a p-type, the second semiconductor layer comprising gallium and nitrogen (p-type GaN layer 104, ¶53,96); 
a light-emitting layer (103) provided between the first semiconductor layer and the second semiconductor layer; 
a first electrode (107) electrically connected to the first semiconductor layer; and 
a second electrode (108) electrically connected to the second semiconductor layer; 
wherein the 
wherein the first partial region includes a first surface contacting the first electrode (Fig. 6E, upper surface of the layer 102 (part of first partial region) includes a first surface contacting electrode 107); 
wherein the first side surface region comprises a first side surface crossing a plane perpendicular to a first direction (Fig. 6E, side surface of layer 102 extends and crosses a horizontal plane which is perpendicular to the first direction (vertical direction)), the first direction being from the second semiconductor layer toward the first semiconductor layer (first direction is vertical direction from layer 104 towards layer 102); and wherein (i) the first partial region includes a bond of gallium and nitrogen (top surface of layer 102 (first partial region) is made of GaN thus includes a bond of gallium and nitrogen), and the first side surface region does not including the bond of gallium and nitrogen (¶96 discloses the side surface is oxidized to form layer 180 including oxy-nitriding gallium GaOxN1-x (0<x<0.5) thus the first side surface region no longer includes the same gallium and nitrogen bond as the first partial region formed on upper surface of 102), or (ii) the first partial region does not include a bond of gallium and oxygen, and the first side surface region includes the bond of gallium and oxygen (refer to Fig. 6D, gallium oxide bond (oxy-nitride gallium (GaON) layer 180) is formed only on side surface region thus first partial region on upper surface of layer 102 is deemed to not include the same gallium and oxygen bond), or (iii) where a first ratio is a ratio of a first peak intensity to a second peak intensity, the first peak intensity corresponding to the bond of gallium and oxygen in the first partial region in X-ray 
Regarding claim 2. Kim discloses the element according to claim 1, wherein a portion of the first semiconductor layer, a portion of the light-emitting layer, and a portion of the second semiconductor layer are provided between the first electrode and the second electrode (refer to Fig. 6E, portions of layers 102, 103, 104 are provided between first electrode layer 107 and second electrode layer 108).
Regarding claim 3. Kim discloses the element according to claim 1, wherein: 
the first semiconductor layer further comprises a second partial region (second partial region is region of layer 102 formed across the hole shown in Fig. 6D); 
a direction from the second partial region toward the first partial region crosses the first direction (second direction is the horizontal direction thus crosses the first direction (vertical direction in base claim 1 above)); 
the second semiconductor layer comprises a third partial region (refer to Fig. 6D, region of layer 104 formed on right side of the hole under first partial region of layer 102) and a fourth partial region (refer to Fig. 6D, region of 
the first partial region is provided between the third partial region and the first electrode in the first direction (refer to Fig. 6D, first partial region of layer 102 is between the first electrode 107 and the third partial region of the layer 104); and 
the fourth partial region is provided between the second electrode and the second partial region in the first direction (refer to Fig. 6D, fourth partial region (left side of layer 104) is between the second partial region (left side of layer 102) and the second electrode 108).
Regarding claim 11. Kim discloses the element according to claim 1, wherein: 
the second semiconductor layer comprises a third side surface region (Fig. 6D, side surface of layer 104 is a third side surface region); 
the third side surface region comprises a third side surface crossing the plane (Fig. 6D, side surface of layer 104 (third) extends in vertical direction thus crosses the horizontal plane defined in base claim 1 above); 
where the fourth ratio is a ratio of a seventh peak intensity to an eighth peak intensity, the seventh peak intensity corresponding to the bond of gallium and oxygen in the third side surface region in the X-ray photoelectron spectroscopy, the eighth peak intensity corresponding to the bond of gallium and nitrogen in the third side surface region in the X-ray photoelectron spectroscopy, the fourth ratio is higher than the first ratio (refer to Fig. 6D, the GaON layer 180 (contains a bond of gallium and oxygen, see claim 1 above) is formed on the side surface region (third) of layer 104 thus the fourth ratio is higher than the first ratio).
Regarding claim 12. Kim discloses the element according to claim 1, wherein:
the light-emitting layer comprises a fourth side surface region (Fig. 6D, light emitting layer 103 has a side surface region (fourth)); 
the fourth side surface region comprises a 
where a fifth ratio is a ratio of a ninth peak intensity to a tenth peak intensity, the ninth peak intensity corresponding to the bond of gallium and oxygen in the fourth side surface region in the X-ray photoelectron spectroscopy, the tenth peak intensity corresponding to the bond of gallium and nitrogen in the fourth side surface region in the X-ray photoelectron spectroscopy, the fifth ratio is higher than the first ratio (refer to Fig. 6D, the GaON layer 180 (contains a bond of gallium and oxygen) is formed on the side surface region (fourth) of layer 103 thus the fifth ratio is higher than the first ratio).
Regarding claim 13. Kim discloses a method for manufacturing a light-emitting element (method Figs: 6A-6E, also see description of layers from device example), the method comprising: 
a preparing step comprising preparing a semiconductor stacked body (Fig. 6A, stacked body L), the semiconductor stacked body comprising a first semiconductor layer (102), a second semiconductor layer (104), and a light-emitting layer (103) located between the first semiconductor layer and the second semiconductor layer, the first semiconductor layer comprising gallium and nitrogen and being of an n-type (¶:53, 96, layer 102 comprises n-type GaN), the second semiconductor layer comprising gallium and nitrogen and being of a p-type (second conductivity layer 104 is p-type (¶53) if 102 is n-type as disclosed by ¶:53, 96); 
a first exposing step comprising exposing at least a side surface of the first semiconductor layer by removing a portion of the first semiconductor layer, a portion of the second semiconductor layer, and a portion of the light-emitting layer (Fig. 6D, a hole is formed through the nitride stacked body L (refer to Fig. 6D, portions of the first layer 102, 
a first introducing step comprising introducing oxygen to a portion of the semiconductor stacked body including the side surface by processing, in an atmosphere including oxygen, the semiconductor stacked body after the first exposing (Fig. 6D, ¶95 discloses the surface of the etched hole in the nitride stack is exposed to oxygen containing gas plasma treatment (introduces oxygen into the nitride stack in an oxygen atmosphere by processing)).
Regarding claim 14. Kim discloses the method according to claim 13, further comprising: 
a bonding step comprising bonding a support body (Fig. 6B, a support body 110 is bonded to the stack of layers) and the semiconductor stacked body (L); and 
a removing step comprising removing a substrate (Fig. 6C, substrate 101 is removed); 
wherein the semiconductor stacked body is formed on the substrate in the preparing step (Fig. 6A-6B); 
wherein the removing step is performed after the bonding step (Fig. 6C); and 
wherein the first exposing step and the first introducing step are performed after the removing step (Fig. 6D (exposing step) is performed after the substrate 101 is removed in Fig. 6C).
Regarding claim 15. Kim discloses the method according to claim 13, further comprising: 
a forming step comprising forming an unevenness in a surface of the first semiconductor layer; 
wherein the first introducing step is performed between the first exposing step and the forming step, or is performed after the forming step (Fig. 6C, laser beam radiating at the interface separates substrate 101 from the first layer 102 of stack L (intrinsically creates some unevenness in surface of layer 102 by damage from .

Allowable Subject Matter
Claims 4-10, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4. Kim discloses the element according to claim 3, but is silent with respect to the above structure in combination with further comprising: a conductive portion electrically connected to the second electrode; and an insulating portion; wherein the first partial region is provided between the conductive portion and the first electrode in the first direction; wherein the third partial region is provided between the conductive portion and the first partial region in the first direction; wherein the insulating portion is provided between the conductive portion and the third partial region in the first direction; wherein the fourth partial region is provided between the conductive portion and the second partial region in the first direction; and wherein the second electrode is provided between the conductive portion and the fourth partial region in the first direction. 
Regarding claim 5. Kim discloses the element according to claim 1, further comprising: a conductive portion electrically connected to the first electrode (conductive portion 120); and an insulating portion (insulating portion 130); wherein the first electrode comprises a contact portion (top portion of 107) contacting the first partial 
Claims 6-10 depend from claim 5.
Regarding claim 16. Kim teaches the method according to claim 14, further comprising: a second exposing step comprising exposing an other side surface of the first semiconductor layer by removing an other portion of the first semiconductor layer, an other portion of the second semiconductor layer, and an other portion of the light-emitting layer; and a second introducing step comprising introducing oxygen to a portion of the semiconductor stacked body including the other side surface by processing, in an atmosphere including oxygen, the semiconductor stacked body after the second exposing (refer to Fig. 5, multiple other portions of the stacked body L are removed and oxygen is introduced into the exposed other portions to form oxide layers 180); but is silent with respect to the above method in combination with wherein the second exposing step is performed between the preparing step and the bonding step; and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400.  The examiner can normally be reached on 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829